Appeal from a judgment of the Supreme Court (Teresi, J.), entered September 10, 1999 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Inasmuch as petitioner, a prison inmate, reappeared before the Board of Parole following the January 1998 parole release hearing that gave rise to this appeal and his request for release was again denied, the instant appeal is moot and must be dismissed (see, Matter of Keating v New York State Div. of Parole, 252 AD2d 635). Petitioner’s assertion that this matter presents an exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715) has been examined and found to be unpersuasive.
Cardona, P. J., Crew III, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.